DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to microscopic imaging with correction of a position of a light source.
With regards to claim 1, Takahashi (US 2015/0043049) discloses a microscope apparatus (paragraph 52) comprising: 
a light source unit configured to emit light onto a subject 5and including a light emitting element array with multiple light emitting elements (paragraph 60); 
an optical unit arranged in parallel with the subject (paragraph 53) and configured to form an enlarged image of the subject (paragraph 60); 
an image sensor configured to acquire the enlarged image (paragraph 53); 10and 
a processor (paragraph 59) in communication with the light source unit, the optical unit, and the image sensor and configured to: 
cause at least one of a first light emitting element and a second light emitting element, which is symmetrical to the 15first light emitting element about one axis, among the multiple light emitting elements, to at least one of simultaneously and sequentially emit light onto the subject multiple times (paragraph 59) and change a position of the light source unit in one direction (paragraph 57); 
acquire a plurality of enlarged images of the subject 20in accordance with the change in the position of the light source unit (paragraph 76).
Tatarkiewicz (US 2017/0122860) discloses a microscope apparatus (paragraph 63) comprising: 
a light source unit configured to emit light onto a subject 5and including a light emitting element array with multiple light emitting elements (paragraph 68); 
an optical unit arranged in parallel with the subject and configured to form an enlarged image of the subject (paragraph 70); 

a processor (paragraph 70) in communication with the light source unit, the optical unit, and the image sensor and configured to: 
cause at least one of a first light emitting element and a second light emitting element, which is symmetrical to the 15first light emitting element about one axis, among the multiple light emitting elements, to at least one of simultaneously and sequentially emit light onto the subject (paragraph 68);
acquire a plurality of enlarged images (paragraph 75);
calculate a total intensity level of an image (paragraph 76).
Summerfield (US 2014/0288693) discloses a microscope apparatus (paragraph 18, element 100) comprising: 
a light source unit configured to emit light onto a subject (paragraph 18, element 101); 
an optical unit arranged in parallel with the subject and configured to form an enlarged image of the subject (paragraph 18); 
an image sensor configured to acquire the enlarged image (paragraph 18);  10and 
a processor (paragraph 24) in communication with the light source unit, the optical unit, and the image sensor and configured to: 
capture images (paragraph 22);
correct a position of the light source based on position error (paragraph 30).
The prior art, either singularly or in combination, does not disclose the limitation “…a processor in communication with the light source unit, the optical unit, and the image sensor and configured to: cause at least one of a first light emitting element and a second light emitting element, which is symmetrical to the 15first light emitting element about one axis, among the multiple light emitting elements, to at least one of simultaneously and sequentially emit light onto the subject multiple times and change a position of the light source unit in one direction; acquire a plurality of enlarged images of the subject 20in accordance with the change in the position of the light source unit; calculate a plurality of light intensity sums for the plurality of enlarged images; check for a position error of the light source unit 25based on the plurality of light intensity sums; and correct a position of the light source unit based on the position error” of claim 1.  

With regards to claim 11, Takahashi (US 2015/0043049) discloses a method for imaging comprises a microscope apparatus (paragraph 52) which is performed by a processor (paragraph 59) of 20the microscope apparatus, the method comprising: 
providing a light source unit configured to emit light onto a subject and including a light emitting element array with multiple light emitting elements (paragraph 60); 
simultaneously or sequentially emitting light onto the 25subject multiple times using at least one of a first light emitting element and a second light emitting element (paragraph 59), which is symmetrical to the first light emitting element about one axis, Page 41among the multiple light emitting elements, while changing a position of the light source unit in one direction (paragraph 57);
forming, using an optical unit disposed in parallel with the subject (paragraph 53), an enlarged image of the subject (paragraph 60);  
5acquiring a plurality of enlarged images of the subject in accordance with the change in position of the light source unit (paragraph 76) by capturing the plurality of enlarged images using an image sensor (paragraph 53). 
Tatarkiewicz (US 2017/0122860) discloses a method for imaging comprises a microscope apparatus (paragraph 63) which is performed by a processor (paragraph 70) of 20the microscope apparatus, the method comprising: 
providing a light source unit configured to emit light onto a subject and including a light emitting element array with multiple light emitting elements (paragraph 68); 
simultaneously or sequentially emitting light onto the 25subject using at least one of a first light emitting element and a second light emitting element, which is symmetrical to the first light emitting element about one axis, Page 41among the multiple light emitting elements (paragraph 68),
acquiring a plurality of enlarged images (paragraph 75);
calculating a total intensity level of an image (paragraph 76).

capturing images (paragraph 22);
correcting a position of the light source unit based on position error (paragraph 30).
The prior art, either singularly or in combination, does not disclose the limitation “…calculating a plurality of light intensity sums for the 10plurality of enlarged images, respectively; checking for a position error of the light source unit based on the plurality of light intensity sums; and correcting a position of the light source unit based on the position error” of claim 11.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488